Citation Nr: 0723511	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-02 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the RO in 
Jackson, Mississippi.  The veteran currently lives in 
Mississippi.        

In August 2004, the current claim before the Board was 
remanded for the RO to provide the veteran further notice 
with regard to his alleged stressors.  This task was 
completed.  The Board also confirmed the RO's denial of 
service connection for bilateral hearing loss and tinnitus.  
The veteran has not appealed this matter.  Therefore, the 
Board's August 2004 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is insufficient corroborating evidence that the 
veteran's alleged in-service stressors, to which the 
development of PTSD is attributed, actually occurred.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed inservice event actually occurred based on a 
post-service medical examination. Moreau, 9 Vet. App. at 395-
96.  The veteran's own statements will not be sufficient. Id.
  
The veteran contends that he suffers from PTSD as the result 
of the following in-service stressors in Vietnam: (1) He 
indicates that he was assigned to collect dead bodies as a 
part of burial detail; (2) he indicates that he witnessed a 
friend blown up in a truck in front of the truck he was in; 
(3) he indicates he witnessed another friend lose a body part 
during combat duty; (4) he indicates that he was wounded 
himself by mortar fire while running to a bunker; (5) he 
indicates he feels responsible for the loss of fellow service 
members who got stuck in a rice paddy while letting the 
veteran pass on a one lane road; (6) he indicates he 
witnessed Vietnamese soldiers and citizens die as the result 
of his actions; and (7) he indicates that his company 
sustained mortar fire almost everyday.  See VA Vet 
Center/psychologist letter dated July 2001; VA outpatient 
exam dated February 2003; and PTSD questionnaire dated August 
2003.  

Initially, the Board finds no evidence that the veteran 
engaged in combat with the enemy.  Although the veteran 
served in a combat zone in Vietnam from August 1968 to August 
1969, the veteran's service personnel records (SPRs) do not 
reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  SPRs indicate 
that he participated in the Vietnam Counter Offensive, Phase 
V, but there is no specific mention of combat.  

Service medical records (SMRs) are negative for any evidence 
of in-service wound that could relate to combat, providing 
evidence against a stressor cited above.   

SPRs show his military occupational specialties as a welder 
and a recovery truck driver.  In fact, according to a VA 
outpatient exam report dated February 2003, the veteran 
himself indicated that he had no combat experience, providing 
more evidence against this claim.  

Therefore, because there is no evidence of combat with the 
enemy, there must be credible supporting evidence that the 
claimed in-service stressors actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.

The Board acknowledges that the record demonstrates that PTSD 
has been diagnosed.  See Social Security Administration (SSA) 
examination dated August 2003, VA inpatient records dated 
January 2002, and VA Vet Center/psychologist letter dated 
July 2001.  However, as noted above, the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Thus, the remaining question 
is whether there is credible supporting evidence that the 
alleged in-service stressors actually occurred.  

In this respect, the RO has been able to attempt to verify 
the veteran's alleged in-service stressors.  Despite numerous 
written requests from the RO and a Board remand, the veteran 
has not provided adequate information to verify the 
stressors.  The veteran must provide the RO, at a minimum, 
the dates of his stressors (within 2 months), the specific 
unit he was assigned to at the time of each stressor, the 
specific location of each stressor, and the full names of 
U.S. soldiers who were killed.  

SPRs confirm the specific units the veteran was assigned to 
in Vietnam, but the veteran has not provided any of the other 
necessary information.      

Specifically, as to burial detail, SPRs do not show any 
assignment to burial detail or graves registration duty.  The 
veteran' MOS reflected by SPRs does not support such an 
assignment.  In the alternative, the veteran has not 
submitted a buddy statement from a fellow soldier confirming 
such a stressor.  

With respect to his stressor of seeing fellow soldiers killed 
or wounded, the veteran has not submitted the names of those 
wounded or killed, or a specific two-month time frame for the 
incidents.  With respect to his claim that he himself was 
wounded by mortar fire, SMRs and SPRs are negative for any 
indication that the veteran was wounded by enemy fire, 
providing strong evidence against the PTSD claim and 
diminishing his overall credibility.    

The fact that the veteran can not recall the name of his 
friends either killed or wounded in service, as the veteran 
alleges he witnessed these events, is found to diminish his 
credibility further, providing more evidence against this 
claim. 

With respect to his claim that he witnessed enemy soldiers 
and civilians die, when corroboration or verification is not 
feasible as in the case of civilian casualties, enemy 
casualties, sniper attacks, mistreatment of enemy prisoners, 
or events that occurred while travelling in a convoy, a 
referral to the Joint Services Records Research Center 
(JSRRC) is not warranted.  These incidents are not verifiable 
and would not be of record.  In these instances, a buddy 
statement from a fellow soldier would be required in order to 
corroborate the alleged stressor.  The veteran has not 
submitted any buddy statements.  He submitted two names of 
fellow service members, but failed to provide their addresses 
despite several requests by the RO to do so.    

Further, the fact that the veteran can not provide 
information regarding stressors that could be confirmed by 
the VA (for example, the death of a fellow serviceman), 
supports a finding that further efforts to confirm the 
veteran's stressors is not warranted in this case.  

Finally, as to the mortar attacks on his unit, the Board is 
cognizant of the case of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), wherein the Court reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The facts in this case are 
easily distinguishable because the veteran has not only 
failed to submit independent evidence of the occurrence of 
the claimed in-service stressors, he has supplied the VA 
negative stressor evidence in the form of his many statements 
to the VA over time, that the Board has found provides 
evidence against his claims.  Notably, mortar attacks on his 
unit were not listed as a stressor in the comprehensive VA 
Vet Center/psychologist letter dated in July 2001.  Simply 
stated, the veteran's stressors in service are not always 
consistent.  The photograph he has provided does not indicate 
a stressor in service, and his statements regarding his 
stressors are not always clear and rarely consistent.  For 
example, the veteran stressors as cited in his August 2003 
statement is not the same as his stressor statement in VA 
treatment. 

As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.  In this case, the Board 
actually has some evidence that refutes the veteran's 
stressors statements, rather than supporting the stressors 
statements.

In conclusion, the Board finds that the veteran has not 
alleged a in-service stressor that is verified or verifiable 
based on the information provided, which could provide a 
basis for the diagnosis of PTSD.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated October 2001, 
December 2003, September 2004, August 2005, March 2006, and 
September 2006.  The veteran was also provided with attached 
PTSD questionnaires.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to the first element of notice, additional March 
2006 and September 2006 correspondence from the RO further 
advised the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  Notably, the RO did not provide Dingess 
notice of the first element prior to the initial adjudication 
on appeal.  Pelegrini, 18 Vet. App. at 120.  It is important 
to note that the decision in Dingess was only recently issued 
by the Court.  Therefore, there was no basis for the VA to 
act in accordance with a Court decision that did not exist 
until March 2006.    

With regard to the fourth element of notice, only the 
supplemental September 2004 and August 2005 VCAA letters 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  Notably, the RO did not provide notice of 
this element prior to the initial adjudication on appeal. Id. 
at 120.    

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first (Dingess) and fourth elements of 
VCAA notice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted a PTSD questionnaire and 
personal statements showing actual knowledge of the evidence 
required for his PTSD claim.  In addition, the actual 
supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  The veteran simply did not respond to many of the 
numerous VCAA letters sent to him in this case.  Overall, 
even though the VA, under Sanders, may have erred by relying 
on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

Further, the Board emphasizes that the Federal Circuit also 
recently held that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a SOC or 
supplemental statement of the case (SSOC) "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this vein, the RO issued all VCAA notice letters prior to 
readjudication of the claim in the March 2007 SSOC.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA treatment records, and SSA records.  
The case was remanded by the Board in order to provide even 
further assistance to the veteran.  

A VA medical examination and opinion for PTSD is not 
necessary in this case, because even if a medical opinion 
diagnosed the veteran with PTSD, it would not suffice to 
corroborate the actual occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. 
at 395-396.  

The veteran's representative has also requested further 
development in regard to the veteran's alleged in-service 
stressors.  In the case of records requested to corroborate a 
claimed stressful event in service, the veteran must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. 
§ 3.159(c)(2)(i).  The veteran has not done so in this case, 
as he has not provided the specific names of deceased service 
members, buddy statements, or a 60-day time frame for the 
alleged incidents and his stressor statement are not always 
consistent.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
August 2004 remand.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Entitlement to service connection for PTSD is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


